Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

This is in reply to an application filed on 09/23/2019. Claims 1-20 are pending. 

Priority
Foreign Priority benefit claimed under Title 35, United States Code, § 119 have been acknowledged.

Information Disclosure Statement PTO-1449
The Information Disclosure Statement submitted by applicant on 01/22/2020 have all been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 signed and attached hereto.


Claim Rejections - 35 USC § 103  
4. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5. 	Claims 1-12 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20150071309 A1 to Aweya et al.,  (hereinafter Aweya) in view of  US 20130114601 A1 to Branscomb (hereinafter Branscomb), and in further view of US 20100031340 A1 to Batke et al., (hereinafter Batke).


Claim 1. An electronic communication network comprising:
 a server platform and a plurality of client data processing devices; wherein each client data processing device is configured to submit electronic messages to the server platform, and the server platform is configured to process these electronic messages; wherein each client data processing device comprises a time generator and is configured to provide each electronic message with a timestamp which represents the point in time of the submission of the electronic message; and  (Aweya: See Fig 20 for a Time Server (i.e., a server platform), communicating with a variety of client devices (i.e., client data processing devices).  See Fig. 1 and para[0013] for slave 3 (client device) transmitting a message to server for processing, by server, and placing a timestamp on the message according to its clock at the time when message was transmitted.)
the electronic communication network comprising at least one switch, wherein the switch is arranged to receive electronic messages from a plurality of the client data processing devices, (Aweya: See para[0016] clock devices (i.e., Clock Server), as shown in Fig. 20, are implemented in “switches” receiving messages from other client devices) comprises a buffer and is configured to store the electronic messages produced by the client data processing devices in the buffer, and (Aweya: See para[0218] for networking devices such as switches uses a number of buffers to queue, and manage, and prioritize packets)
Aweya does not seem to explicitly disclose some kind of sorting mechanism according to timestamps and transmitting messages according to timestamps, by using a FIFO (i.e., first in first out, or Oldest time first out) when timestamped packets are first received and transmitted according to FIFO rule, as understood by: 
to transfer the electronic messages in a manner sorted according to the timestamp provided to each electronic message by the time generator of the client data processing device submitting the electronic message, so that the electronic message with the oldest time is transferred first.

However, in a similar field, Branscomb teaches:
to transfer the electronic messages in a manner sorted according to the timestamp provided to each electronic message by the time generator of the client data processing device submitting the electronic message, so that the electronic message with the oldest time is transferred first.
(Branscomb: See para[0032] applying and using a “timestamp FIFO” (i.e., First In First Out, or oldest time is transferred first), when messages arrive, wherein “timestamp FIFO” then supplies and provides transmission time values of packets to upper layers for transmission of packets, according to packet “timestamp FIFO”.)

Aweya teaches time synchronization between master clock server and client devices using timestamped messages at the time of transmission by local clocks of each device.( Aweya: See Fig. 1 and para[0013])
Branscomb teaches using a timestamp FIFO a“timestamp FIFO” (i.e., First In First Out, or oldest time is transferred first) that supplies transmission time values to upper layers for transmissions, and according to packet “timestamp FIFO” (Branscomb: See Fig. 1 and para[0013])
 	It would have been obvious to one of ordinary skill in the art before the time of effective filling, to have included, usage of timestamp FIFO, as taught by Branscomb, as to sort and organize their transmission time according to FIFO. (i.e., first in first out, or oldest time in first out).

Aweya in view of Branscomb does not specifically teach:
wherein the server platform is configured such that incoming electronic messages are processed by the server platform strictly in a sequence corresponding to the timestamp

However, in a similar field, Batke in Fig. 5 and para[0053] teaches a firewall program can be applied via a determined software rule ( i.e., messages processed by the server platform strictly in a sequence corresponding to their timestamp) and based on determined software rule compliance, it can either reject or allow packets accordingly.
Aweya teaches time synchronization between master clock server and client devices using timestamped messages at the time of transmission by local clocks of each device.( Aweya: See Fig. 1 and para[0013])
Branscomb teaches using a timestamp FIFO a“timestamp FIFO” (i.e., First In First Out, or oldest time is transferred first) that supplies transmission time values to upper layers for transmissions, and according to packet “timestamp FIFO” (Branscomb: See Fig. 1 and para[0013])
Batke, in teaches a firewall program that can receives packets and matches state data of each packet with a allow list, and accordingly, packets are allowed to pass or are rejected. (Fig. 5 and para[0053])
 	It would have been obvious to one of ordinary skill in the art before the time of effective filling, to have included, packet rejection or packet pass technique using a software rule, as taught by Batke, with the system of Aweya in view of Branscomb, in order to benefit from having a firewall program running on servers that will sort, allow and/or reject packets based on a defined rule, and by considering such rule (i.e., messages processed by the server platform strictly in a sequence corresponding to their timestamp)  (Batke: See Fig. 5 and para[0053])

Claim 2. The electronic communication network according to claim 1, wherein at least one client data processing device comprises a network card, via which the client data processing device is connected to the server platform, and wherein the time generator is integrated into the network card.  (Branscomb: See Fig. 1 # 131 (interface) and #121 (local clock) and para[0016] )
Claim 3. The electronic communication network according to claim 2, wherein the time generators integrated into the network cards of all client data processing devices use identical hardware. (Branscomb: See Fig. 4 and para[0045] for a network device  has multiple line cards (i.e., network cards), #401, #402, that are identical)
Claim 4. The electronic communication network according to claim 2, wherein the time generators of the client data processing devices run with a network clock cycle defined by the server platform. (Aweya: See para[0003] for IEEE 1588 synchronizes the clocks of distributed systems within a network by allowing clocks to adjust their frequency/time to the highest quality Masterclock server, as shown in Fig 20)
Claim 5. The electronic communication network according to claim 1, wherein the time generators are continuously repeatedly synchronisable during operation, by way of the server platform or a trustworthy external source. (Aweya: See para[0003] for IEEE 1588 synchronizes the clocks of distributed systems within a network by allowing clocks to adjust their frequency/time to the highest quality Masterclock server, as shown in Fig 20)
Claim 6. The electronic communication network according to claim 1, wherein the switch is configured to wait for a certain time before transfer of an electronic message, in order to compensate for possible running time differences of different electronic messages. (Aweya: See para[0214], Slave 3 (a switch with a local clock) can simply wait for packets to arrive, therefore loss of packet will have little effect on the clock recovery performance.)
Claim 7. The electronic communication network according to claim 1, comprising two or more levels of switches which are linked to one another in a tree-like manner, (Aweya: See Fig. 20 ) wherein each switch on the two or more levels of switches comprises a buffer and is configured to store electronic messages produced by the client data processing devices in the buffer (Aweya: See para[0218] for  switches use a number of strategically located buffers to queue and prioritize packets) and to transfer the electronic messages in a manner sorted according to the timestamp provided to each electronic message by the time generator of the client data processing device submitting the electronic message, so that the electronic message with the oldest time is transferred first. (Branscomb: See para[0032] for applying and using a “timestamp FIFO” (i.e., First In First Out, or oldest time is transferred first) that supplies transmission time values to upper layers for transmissions, and according to packet “timestamp FIFO” .)

Claim 8. The electronic communication network according to claim 1, comprising a second server platform which is configured such that all electronic messages in the server platform and in the second server platform are processed independently of one another and according to defined rules which are identical for the first server platform and the second server platform.
(Batke: See Fig. 5 and para[0053] that teaches a firewall program can be applied via a determined software rule ( i.e., messages processed by the server platform strictly in a sequence corresponding to their timestamp) and based on determined software rule compliance, it can either reject or allow packets accordingly.)
Aweya teaches time synchronization between master clock server and client devices using timestamped messages at the time of transmission by local clocks of each device.( Aweya: See Fig. 1 and para[0013])
Branscomb teaches applying and using a “timestamp FIFO” (i.e., First In First Out, or oldest time is transferred first) that supplies transmission time values to upper layers for transmissions, and according to packet “timestamp FIFO” (Branscomb: See Fig. 1 and para[0013])
Batke, in teaches a firewall program that can receives packets and matches state data of each packet with a allow list, and accordingly, packets are allowed to pass or are rejected. (Fig. 5 and para[0053])
 	It would have been obvious to one of ordinary skill in the art before the time of effective filling, to have included, packet rejection or packet pass technique using a software rule, as taught by Batke, with the system of Aweya in view of Branscomb, in order to benefit from having a firewall program running on servers that will sort, allow and/or reject packets based on a defined rule, and by considering such rule (i.e., messages processed by the server platform strictly in a sequence corresponding to their timestamp)  (Batke: See Fig. 5 and para[0053])

Claim 9. The electronic communication network according to claim 1, wherein the server platform or each server platform comprises a prioritizer which carries out a sorting according to the timestamp or suppresses identical electronic messages arriving multiple times.          (Branscomb: See para[0032] for applying and using a “timestamp FIFO” (i.e., a prioritizer) that supplies transmission time values to upper layers for transmissions, and according to packet “timestamp FIFO” .)

Claim 10. The electronic communication network according to claim 1, wherein each trader data processing device is configured to monitor the number of unacknowledged electronic messages submitted to the trading platform and is configured such that a predefined maximal number of such unacknowledged electronic messages is not exceeded at any time.
(Batke: See Fig. 5 and para[0053] that teaches a rule based program can be applied  ( i.e., monitor the number of unacknowledged electronic messages submitted to the trading platform so that a predefined maximal number of such unacknowledged electronic messages not to exceed at any time) and based on determined software rule compliance, it will perform packet processing accordingly, and will either reject or allow packets accordingly.)
Aweya teaches time synchronization between master clock server and client devices using timestamped messages at the time of transmission by local clocks of each device.( Aweya: See Fig. 1 and para[0013])
Branscomb teaches using a timestamp FIFO a“timestamp FIFO” (i.e., First In First Out, or oldest time is transferred first) that supplies transmission time values to upper layers for transmissions, and according to packet “timestamp FIFO” (Branscomb: See Fig. 1 and para[0013])
Batke, in teaches a firewall program that can receives packets and matches state data of each packet with a allow list, and accordingly, packets are allowed to pass or are rejected. (Fig. 5 and para[0053])
 	It would have been obvious to one of ordinary skill in the art before the time of effective filling, to have included, packet rejection or packet pass technique using a software rule, as taught by Batke, with the system of Aweya in view of Branscomb, in order to benefit from having a firewall program running on servers that will sort, allow and/or reject packets based on a defined rule, and by considering such rule (i.e., messages processed by the server platform strictly in a sequence corresponding to their timestamp)  (Batke: See Fig. 5 and para[0053])

Claim 11. The electronic communication network according to claim 10, wherein a sorting of the electronic messages according to the sequence corresponding to the timestamp is carried out in a unit with a buffer, and                                                                                                              (Aweya: See para[0218] all networking devices, such as switches, use a number of buffers to queue, and manage, and prioritize packets)
wherein the size of the buffer is selected such that it can accommodate the predefined maximum number of electronic messages. (Batke: See para[0044] pre-allocated buffer memory is for packets and network bandwidths, sufficient enough to ensure reliable and predictable communication.  It is understood that size is enough to handle a number of electronic messages.)

Aweya teaches time synchronization between master clock server and client devices using timestamped messages at the time of transmission by local clocks of each device.( Aweya: See Fig. 1 and para[0013])
Branscomb teaches using a timestamp FIFO a“timestamp FIFO” (i.e., First In First Out, or oldest time is transferred first) that supplies transmission time values to upper layers for transmissions, and according to packet “timestamp FIFO” (Branscomb: See Fig. 1 and para[0013])
Batke, in teaches a firewall program that can receives packets and matches state data of each packet with a allow list, and accordingly, packets are allowed to pass or are rejected. (Fig. 5 and para[0053])
 	It would have been obvious to one of ordinary skill in the art before the time of effective filling, to have included, packet rejection or packet pass technique using a software rule, as taught by Batke, with the system of Aweya in view of Branscomb, in order to benefit from having a firewall program running on servers that will sort, allow and/or reject packets based on a defined rule, and by considering such rule (i.e., messages processed by the server platform strictly in a sequence corresponding to their timestamp)  (Batke: See Fig. 5 and para[0053])

Claim 12. The electronic communication network according to claim 10, wherein the server platform is structured in a tree-like manner with network nodes, and wherein sufficient buffer memory is present in each network node, in order to intermediately store all unanswered electronic messages of the clients data processing devices assigned to the network node.                   (Aweya: See para[0218] all networking devices, such as switches, use a number of buffers to queue, and manage, and prioritize packets)

Claim 17. The electronic communication network according to claim 1, wherein a state of the system can be represented by a number of data elements, and wherein the trading system is configured to send state data in each case representing the current state of the data element, in packets, in a continuous manner during operation and intermittently with the sending of electronic messages, to at least all client data processing devices, at least until a data packet has been sent for each data element representing the state of the system.  (Batke: See para[0053]-[0057] for “state of data” from each packet sent,  as well as sequence of packets transmitted, determine state of packets associated with the opening of a connection associated with high-speed data.)
Aweya teaches time synchronization between master clock server and client devices using timestamped messages at the time of transmission by local clocks of each device.( Aweya: See Fig. 1 and para[0013])
Branscomb teaches using a timestamp FIFO a“timestamp FIFO” (i.e., First In First Out, or oldest time is transferred first) that supplies transmission time values to upper layers for transmissions, and according to packet “timestamp FIFO” (Branscomb: See Fig. 1 and para[0013])
Batke, in teaches a firewall program that can receives packets and matches state data of each packet with a allow list, and accordingly, packets are allowed to pass or are rejected. (Fig. 5 and para[0053])
 	It would have been obvious to one of ordinary skill in the art before the time of effective filling, to have included, packet rejection or packet pass technique using a software rule, as taught by Batke, with the system of Aweya in view of Branscomb, in order to benefit from having a firewall program running on servers that will sort, allow and/or reject packets based on a defined rule, and by considering such rule (i.e., messages processed by the server platform strictly in a sequence corresponding to their timestamp)  (Batke: See Fig. 5 and para[0053])

Claim 18. The electronic communication network according to claim 17, configured to send the state data in a continuously running manner, by way of the sending of state data for each data element beginning from afresh in each case after the sending of a data packet for each data element.
(Batke: See para[0053]-[0057] for “state of data” from each packet sent,  as well as sequence of packets transmitted, determine state of packets associated with the opening of a connection associated with high-speed data.)
Aweya teaches time synchronization between master clock server and client devices using timestamped messages at the time of transmission by local clocks of each device.( Aweya: See Fig. 1 and para[0013])
Branscomb teaches using a timestamp FIFO a“timestamp FIFO” (i.e., First In First Out, or oldest time is transferred first) that supplies transmission time values to upper layers for transmissions, and according to packet “timestamp FIFO” (Branscomb: See Fig. 1 and para[0013])
Batke, in teaches a firewall program that can receives packets and matches state data of each packet with a allow list, and accordingly, packets are allowed to pass or are rejected. (Fig. 5 and para[0053])
 	It would have been obvious to one of ordinary skill in the art before the time of effective filling, to have included, packet rejection or packet pass technique using a software rule, as taught by Batke, with the system of Aweya in view of Branscomb, in order to benefit from having a firewall program running on servers that will sort, allow and/or reject packets based on a defined rule, and by considering such rule (i.e., messages processed by the server platform strictly in a sequence corresponding to their timestamp)  (Batke: See Fig. 5 and para[0053])

Claim 19. The electronic communication network according to claim 17, wherein each client data processing device is configured to process an electronic message concerning a data element, when state data for this data element is present, and to reject this electronic message when no state data for this data element is present.
(Batke: See para[0053]-[0057] for “state of data” from each packet sent,  as well as sequence of packets transmitted, determine state of packets associated with the opening of a connection associated with high-speed data.)
Aweya teaches time synchronization between master clock server and client devices using timestamped messages at the time of transmission by local clocks of each device.( Aweya: See Fig. 1 and para[0013])
Branscomb teaches using a timestamp FIFO a“timestamp FIFO” (i.e., First In First Out, or oldest time is transferred first) that supplies transmission time values to upper layers for transmissions, and according to packet “timestamp FIFO” (Branscomb: See Fig. 1 and para[0013])
Batke, in teaches a firewall program that can receives packets and matches state data of each packet with a allow list, and accordingly, packets are allowed to pass or are rejected. (Fig. 5 and para[0053])
 	It would have been obvious to one of ordinary skill in the art before the time of effective filling, to have included, packet rejection or packet pass technique using a software rule, as taught by Batke, with the system of Aweya in view of Branscomb, in order to benefit from having a firewall program running on servers that will sort, allow and/or reject packets based on a defined rule, and by considering such rule (i.e., messages processed by the server platform strictly in a sequence corresponding to their timestamp)  (Batke: See Fig. 5 and para[0053])

Claim 20. The electronic communication network according to claim 7 comprising several levels of switches, wherein each client data processing device is connected to the server platform data processing device via an identical number of switches. (Awyea: See Fig. 20, for each client connected to server via identical number of switches.)

6. 	Claims 13, 14 and 16  are rejected under 35 U.S.C. 103 as being unpatentable over US 20120011203 A1 to ITOH  (hereinafter ITOH),  in view of US 20100031340 A1 to Batke et al., (hereinafter Batke).

Claim 13. An electronic communication network comprising a server platform; and a plurality of client data processing devices; wherein each client data processing device is configured to submit electronic messages to the server platform, and the server platform is configured to process these electronic messages; 
(ITOH: See Fig. 1, for multiple synchronous distribution node/entities (i.e., client data processing device), each connected to all servers levels, sending/exchanging messages with one another.)

ITOH does not seem to explicitly disclose:
wherein each client data processing device is configured to monitor the number of unacknowledged electronic messages submitted to the server platform and is configured such that a predefined maximal number of such unacknowledged electronic messages is not exceeded at any time.

However, in a similar field, Batke teaches:
(Batke: See Fig. 5 and para[0053] a rule based program can be applied towards received packets, such rule could be defined ( e.g., monitor the number of unacknowledged electronic messages submitted to the trading platform so that a predefined maximal number of such unacknowledged electronic messages not to exceed at any time) and based on determined software rule compliance, the application it will perform packet processing accordingly, and will either reject or allow packets accordingly.)
ITOH teaches multiple synchronous distribution node/entities (i.e., client data processing device), each connected to all servers levels, sending/exchanging messages with one another.
Batke, in teaches a firewall program that can receives packets and matches state data of each packet with a allow list, and accordingly, packets are allowed to pass or are rejected. (Fig. 5 and para[0053])
 	It would have been obvious before the time of effective filling, to have included, packet rejection or pass technique, as taught by Batke, with the system of ITOH, in order to benefit from having a firewall program running on servers that will either allow or reject packets based on data state of the packets received, and by considering a rule. (Batke: See Fig. 5 and para[0053])

Claim 14. The electronic communication network according to claim 13, wherein the server platform comprises a switch with at least one buffer, (ITOH: See Fig. 3 for server having RAM (i.e., buffer) for storing data) and wherein the size of the buffer or buffers is selected such that the switch can store at least the maximal number of electronic messages.(Batke: See para[0044] pre-allocated buffer memory is for packets and network bandwidths, sufficient enough to ensure reliable and predictable communication.  It is understood that size is enough to handle a number of electronic messages.)
ITOH teaches multiple synchronous distribution node/entities (i.e., client data processing device), each connected to all servers levels, sending/exchanging messages with one another.
Batke, in teaches a firewall program that can receives packets and matches state data of each packet with a allow list, and accordingly, packets are allowed to pass or are rejected. (Fig. 5 and para[0053])
 	It would have been obvious before the time of effective filling, to have included, packet rejection or pass technique, as taught by Batke, with the system of ITOH, in order to benefit from having a firewall program running on servers that will either allow or reject packets based on data state of the packets received, and by considering a rule. (Batke: See Fig. 5 and para[0053])

Claim 16. An electronic communication network, comprising a first server platform, a second server platform; and a plurality of client data processing devices; wherein each client data processing device is capable of generating electronic messages and sending them; wherein each client data processing device is connected to the first as well as second server platform, so that each electronic message gets to the first as well as to the second server platform; and  
(ITOH: See Fig. 1, for multiple synchronous distribution node/entities (i.e., client data processing device), each connected to all servers levels, sending/exchanging messages with one another.)
wherein the system is configured such that the first server platform as well as the second server platform processes incoming electronic messages according to defined rules which are identical for the first and the second server platform; and 
(ITOH: See para[0071] for operation of any server are the same and any rule may be defined and adopted by servers.)

ITOH does not specifically teach servers having ability or a unit that can reject or suppress packets based on a rule, for example if they are identical or match with one another, as understood by:
wherein the first and the second server platform in each case comprise a prioritiser which suppresses the electronic messages which are identical to an already arrived electronic message.

However, in a similar field, Batke, in Fig. 5 and para[0053] teaches a firewall program that receives packets and matches state data of each packet with a allow list, based on which, packets are allowed to pass or rejected. 

ITOH teaches multiple synchronous distribution node/entities (i.e., client data processing device), each connected to all servers levels, sending/exchanging messages with one another.
Batke, in teaches a firewall program that can receives packets and matches state data of each packet with a allow list, and accordingly, packets are allowed to pass or are rejected. (Fig. 5 and para[0053])
 	It would have been obvious before the time of effective filling, to have included, packet rejection or pass technique, as taught by Batke, with the system of ITOH, in order to benefit from having a firewall program running on servers that will either allow or reject packets based on data state of the packets received, and by considering a rule. (Batke: See Fig. 5 and para[0053])


7. 	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US 20120011203 A1 to ITOH  (hereinafter ITOH),  in view of US 20100031340 A1 to Batke et al., (hereinafter Batke), and in further view of US 8374084 B2, to Randall et al., (hereinafter Randall)

Claim 15. ITOH in view of Batke teaches the electronic communication network according to claim 13, however, they do not seem to explicitly disclose adding or subtracting credits for transmission/reception of packets in general as understood in:
wherein a predefined credit balance is given to the client data processing device, that a credit is deducted on sending each electronic message and is credited again on receiving an acknowledgement of receipt of the electronic message, and that the client data processing device cannot send electronic messages as long as the credit balance is used up.
However, in a similar field, Randall, in Col. 2, lines 5-25, Fig. 3, and even Claims 1, teaches assigning “credit” to each bearer of a terminal for packet transmission/reception when resources are available for packet transmission/reception, and when data packets from a bearer having a size that exceeds an available credit, is to be transmitted, then a “negative credit” is added (deducted).  It further teaches, that Packets are transmitted according to available credit.(i.e., credit balance is used up, then no transmissions).
ITOH teaches multiple synchronous distribution node/entities (i.e., client data processing device), each connected to all servers levels, sending/exchanging messages with one another.
Batke, in teaches a firewall program that can receives packets and matches state data of each packet with a allow list, and accordingly, packets are allowed to pass or are rejected. (Fig. 5 and para[0053])
Randall teaches “credits” and “negative credit” is applied for packet transmissions according to packet size and available resources for transmission of packets to terminals. ( Randall: Col. 2, lines 5-25, Fig. 3)
 	It would have been obvious before the time of effective filling, to have included, packet credit and negative credit applied towards terminals, as taught by Randall, with the system of ITOH in view of Batke, in order to benefit from such enhancements wherein credits and negative credits are applied according to size of packets received/transmitted.  ( Randall: Col. 2, lines 5-25, Fig. 3)


Conclusion
8. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAJID ESMAEILIAN whose telephone number is (571)270-7830.  The examiner can normally be reached on M-F.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M. E./
Examiner, Art Unit 2477


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477